     Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES                           * CIVIL ACTION NO. 2:19-cv-10766

VERSUS                                   * SECTION “T”
                                           DISTRICT JUDGE GUIDRY

                                    MAGISTRATE DIVISION “5”
CITY OF NEW ORLEANS, ET AL. * MAGISTRATE JUDGE NORTH
******************************************************************

     DEFENDANT RHETT CHARLES’ WITNESS AND EXHIBIT LIST

       NOW INTO COURT, through undersigned counsel, comes Defendant,

RHETT CHARLES, who submits the following as his list of witnesses who may

be called to testify and exhibits which may be introduced at the trial of the above

captioned matter currently set for September 21, 2020, to-wit:

                                 WITNESS LIST

1.     Rhett Charles,
       through counsel of record:
       William L. Goode
       The Goode Law Firm, A P.L.C.
       812 Johnston Street
       Lafayette, LA 70501

       -Defendant herein who can testify about, inter alia, the facts of the case,
       Plaintiff’s employment, and the claims set forth in Plaintiff’s original and
       First Amended Complaints herein.




                                         1
     Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 2 of 13




2.     Shannon Reeves,
       through counsel of record:
       Wendy Manard and Ellyn J. Clevenger
       Energy Centre, 1100 Poydras Street
       Suite 2610
       New Orleans, LA 70163

       -Plaintiff herein who can testify about, inter alia, the facts of the case, her
       employment, and the claims set forth in her original and First Amended
       Complaints herein.

3.     Paul Noel,
       through counsel of record:
       Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
       Phelps Dunbar, LLP
       365 Canal Street, Suite 2000
       New Orleans, LA 70130-6534

       -Defendant herein who can testify regarding, inter alia, Plaintiff’s
       employment and claims set forth by Plaintiff in the original and First
       Amended Complaints herein.

4.     Jenerio Sanders,
       through counsel of record:
       Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
       Phelps Dunbar, LLP
       365 Canal Street, Suite 2000
       New Orleans, LA 70130-6534

       -Defendant herein who can testify regarding, inter alia, Plaintiff’s
       employment and claims set forth by Plaintiff in the original and First
       Amended Complaints herein.




                                          2
     Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 3 of 13




5.     Walter Powers,
       through counsel of record:
       Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
       Phelps Dunbar, LLP
       365 Canal Street, Suite 2000
       New Orleans, LA 70130-6534

       -Defendant herein who can testify regarding, inter alia, Plaintiff’s
       employment and claims set forth by Plaintiff in the original and First
       Amended Complaints herein.

6.     Rannie Mushatt,
       through counsel of record:
       Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
       Phelps Dunbar, LLP
       365 Canal Street, Suite 2000
       New Orleans, LA 70130-6534

       -Defendant herein who can testify regarding, inter alia, Plaintiff’s
       employment and claims set forth by Plaintiff in the original and First
       Amended Complaints herein.

7.     Michael Harrison,
       through counsel of record:
       Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
       Phelps Dunbar, LLP
       365 Canal Street, Suite 2000
       New Orleans, LA 70130-6534

       -Defendant herein who can testify regarding, inter alia, Plaintiff’s
       employment, claims set forth by Plaintiff in the original and First Amended
       Complaints herein, and outcome of the investigation against Defendant,
       Rhett Charles, in connection herewith.




                                        3
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 4 of 13




8.      Arlinda Westbrook,
        through counsel of record:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Defendant herein who can testify regarding, inter alia, Plaintiff’s
        employment and claims set forth by Plaintiff in the original and First
        Amended Complaints herein.

9.      Raymond Burkart, Sr.,
        through counsel of record:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Defendant herein who can testify regarding, inter alia, Plaintiff’s
        employment and claims set forth by Plaintiff in the original and First
        Amended Complaints herein.

10.     Stephanie M. Landry, Deputy Superintendent,
        Management Services Bureau, New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, Plaintiff’s employment and
        City of New Orleans Civil Service Rule IX hearings related thereto.




                                         4
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 5 of 13




11.     Darryl J. Albert, Commander,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, Plaintiff’s employment and
        other complaints of sexual harassment made by Plaintiff.

12.     Christopher Johnson, Sergeant,
        Public Integrity Bureau, New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, investigation of Plaintiff’s
        claims against Defendant, Rhett Charles, and outcome of said investigation.

13.     Susan Hutson, Independent Police Monitor
        Office of Independent Police Monitor
        525 St. Charles Avenue
        New Orleans, LA 70130-3049

        -Witness who can testify regarding, inter alia, complaints made by Plaintiff
        during her employment with the New Orleans Police Department, including
        complaints against Defendant, Rhett Charles.




                                          5
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 6 of 13




14.     Ursula Price, Independent Police Monitor
        New Orleans Workers Center for Racial Justice
        217 N. Prieur Street
        New Orleans, LA 70112

        -Witness who can testify regarding, inter alia, complaints made by Plaintiff
        during her employment with the New Orleans Police Department, including
        complaints against Defendant, Rhett Charles.

15.     Michael Hughes, Retired Sergeant for the
        New Orleans Police Department
        2418 Athis Street
        New Orleans, LA 70122

        -Witness who can testify regarding, inter alia, the facts of the case,
        Plaintiff’s employment, and the claims set forth in Plaintiff’s original and
        First Amended Complaints herein, as well as regarding Sgt. Hughes’
        supervision of officers in the APR Unit, including Plaintiff, Shannon
        Reeves, when Defendant, Rhett Charles, was not there and, inter alia, that
        Plaintiff certainly could have but did not make any complaints to him
        regarding Defendant, Rhett Charles.

16.     Ashley Myers, Police Technician,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, during her time in the APR Unit,
        she never heard Defendant, Rhett Charles, make any unprofessional or
        sexual comments to her or anyone else in the APR Unit.




                                          6
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 7 of 13




17.     Officer Troy Williams,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, initiation of the complaint
        against Defendant, Rhett Charles, in October 2016 for allegations made by
        Plaintiff, Shannon Reeves, based upon hearsay from third parties; Officer
        Williams did not personally witness any of the allegations himself.

18.     Officer Kevin Pozzo,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, he never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to anyone in the APR
        Unit.

19.     Sgt. Hal Amos,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, he never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to anyone in the APR
        Unit.




                                         7
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 8 of 13




20.     Sgt. Kenneth Quetant,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, he never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to anyone in the APR
        Unit.

21.     Officer Chris Durning,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, he never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to anyone in the APR
        Unit.

22.     Officer Christopher Cornelius,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, he never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to anyone in the APR
        Unit.




                                         8
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 9 of 13




23.     Lashanta Carter, Police Technician,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, she never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to her or anyone else
        in the APR Unit.

24.     Sgt. Aiyana Francis,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, she never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to her or anyone else
        in the APR Unit.

25.     Officer Angelle Clivens,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, she never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to her or anyone else
        in the APR Unit.




                                         9
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 10 of 13




26.     Officer Victoria Guidry,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, she never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to her or anyone else
        in the APR Unit.

27.     Officer Keith Ambrose,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify that, inter alia, he never heard Defendant, Rhett
        Charles, make any unprofessional or sexual comments to anyone in the APR
        Unit.

28.     Sgt. Omar M. Diaz, Public Integrity Bureau,
        Criminal Investigation Section,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, initiation of the complaint by
        Officer Troy Williams in connection with the allegations herewith in
        October 2016.




                                          10
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 11 of 13




29.     Officer Enjoli Harris,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, complaint made by Plaintiff
        against her and Darryl Albert in April 2014.

30.     Officer Caroline Dalton,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, Plaintiff’s employment.

31.     Officer Angel Clemons,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, Plaintiff’s employment.

32.     Captain Ernest Demma,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534



                                          11
      Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 12 of 13




        -Witness who can testify regarding, inter alia, Plaintiff’s employment, as
        well as the New Orleans Department’s policies and procedures.

33.     Officer Chris Abbott,
        New Orleans Police Department,
        through counsel of record for the City of New Orleans, LA:
        Kim M. Boyle, Brandon E. Davis, and Rebecca Sha
        Phelps Dunbar, LLP
        365 Canal Street, Suite 2000
        New Orleans, LA 70130-6534

        -Witness who can testify regarding, inter alia, Plaintiff’s employment, as
        well as accommodation for employees comparable to Plaintiff who were out
        for the same or for a longer period of time.

34.     Any witness listed by any other party herein.

35.     Any witness identified on any document exchanged in discovery, including
        those witnesses identified by any party in Initial Disclosures.

36.     Any other witness who may be called to testify for impeachment purposes.


                                  EXHIBIT LIST

1.      Plaintiff’s attempts to contact the media, et al., with negative statements
        about Defendant, Rhett Charles, including, but not limited to, Plaintiff’s
        inquiry to The View via Facebook (p. 1), Facebook post (p. 2), and
        Plaintiff’s personal text to the New Orleans Saints, for whom Rhett Charles
        worked security, trying to get Rhett Charles fired (pp. 3-4).

2.      Attendance and payroll records containing information for Plaintiff kept by
        Defendant, Rhett Charles, in the ordinary course and scope of his
        employment as supervisor as follows: 1. June and July 2016 AWP
        Schedules (pp. 1-3); 2. October 2016 T.R.A.C.E. Unit Schedule (p. 4); 3.
        New Orleans Police Department 109-R Forms for 08/10/15, 08/16/15, and
        08/23/15 (pp. 5-7); 4. ADP Timecard for week of Sunday 06/26/16 to



                                          12
     Case 2:19-cv-10766-GGG-MBN Document 152 Filed 07/10/20 Page 13 of 13




       Saturday 07/09/16 and out-sick e-mails during the time period from
       08/24/16 to 11/30/16 (pp. 8-24); and 5. New Orleans Police Department
       Payroll Reporting System records from 03/13/16 to 05/15/16 (pp. 25-139).

3.     Any document exchanged in discovery, including any document produced
       by any party in Initial Disclosures.

4.     Any exhibit listed by any other party herein.

5.     Any other documents which may be used for impeachment purposes.

                                       Respectfully submitted:

                                       THE GOODE LAW FIRM, A P.L.C.
                                       812 Johnston Street
                                       P. O. Box 3366
                                       Lafayette, LA 70502-3366
                                       Telephone: (337) 234-0600

                                      s/William L. Goode
                                 BY:_____________________________________
                                      WILLIAM L. GOODE (#6128)
                                      Counsel for Defendant, RHETT CHARLES




                                         13
